OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                   AUSTIN
                                                                            ”




 80t14tor8, and to m4kw every l4w mgul4tlng or ln any -ranor
 gorernlng the holding OS prlmarlee applloable to the holding
 Of pd54riO8 tOr the nO0in4tiOtX Of 4 08JIaiaatO iOr united stat08
 Senator.   The Artlole doee.not purport to make lawe eppllaable
 only to ths holding of primaries for the nomlnat1.x of caadi-
 dates applicable to general oP epaoial elsotioas, as dlstln-
 gulshed from prlmariee, for the alect.lsn of the Vnlted States
 Senator.

              A careful    search    of
                                the statutes oi this State reveals
 no lar: authorizing o$ req,uiring any fee to be~colleotad b,,;
                                                              .any
..
 ~Q.up,%iS%:.gf$twr.
                 of.this Sta$e .fqo&:O~+&id8tea~for 814otibi ,tO   i : '.
                                                    $h& $&?ib$&g :.'I.;
 public'offl@e it~~~t'e~&lal oi;'gd~~~al.~s~adtib~nl.
 a8 is made for the oharging.of fees has,referenoe only to fees
 rOr the privilog4 or partioip4ti4g 48 4 04naiaate in 4 prlmcir9
 lleotion for nominrtion to 0trit3e, 40nd~ot4d b9 4 pouti
 P-w.
           YOU 4r4 fhW4tore advleed th4t IU) t44 i4 ta Be oolleet4d
 trom oandldatee for Vnlted States Senetor at the epsoial eleotlon
 to bo held on June 28, 1941.

           With rogartl to the riling ot eampmign srpenee aooounts,
 Jour attention la direeted to th4 tollowlng Art10144 appearing
 In the 00diti84ti04 0r~xsggi

      Bovleed Clvll st4tutee          ot T4x48, 198br

              *Art. SlU.      Wlthln ton d4p         4ttor a timal eleo-
      tlon,    all   undltl4toe     tar   ottibe   a tlaoh 414otlon 8h4ll
      tlie
         a wr itten
                 lima iw
                       ld
                        tatomont,          Pa&r  oath, with
      the oounty ludge ot tha oounty ot their   roeiden68,  ot
      all the expbneee lnaurnd during the aanraee tor th4
      ortim,  and tor the momimtion,   inaludbg 4.muate paid
      to newopqmre,    hot41 4nd tr a v.Alng
                                           lxwnee4, 4nd eueh
      e?atemont 4h411 be euorn to 4nd tiled wEethor the
      oandld4k was rleotod or detutod,     u&ah eh411 at 4lZ
      tlmee b4 rubBjert to the lnepeoti.an st tJm pttblie.”

           *ht. SluJ. Every pweoa who man4gee say
      politleal headq44rtere tar an9 polltlaal party, or
      ror 4a9 oandidat4 beton 4n9 lleotlon, and every
      olerk or agent of such meager for suoh headquarters
      or oendldate, and every other person whomsoever who
      sxg~nde money, halves any property or thing of value,
                                                                               -   .,




Honorable Wa. J. Law5on, page 3



     OX prealeee to uee lzuluenae, or give 4 rutur0 re-
     warato   promote or  a0r84t the eleotion 0r an9 oandl-
    d4k, or to pr4mete or aete4t th4 auooess ot any
    politioal party at 4x19eleotion, ahall, within ten
    days .aiter such eleotion, file wit.h the oounty judge
    or the oounty in'whloh the political headquarter‘
    was located, and with the oounty judge of the oounty,
    where euch manager, olerk, or other person, au the
    case may be, residea, au Itemized statement of all
    moneys or things of value thus given.or promired,
    for what purpose, by whom SupFlied, in what amount
    arid ho% expended, and what reward was given OS
    promieed, by whoa and, to.whom, ana v!hat i.fdiu8n08:  m~s
    pro5i~ea~,~~,.~y~
                  w&p~~pxolqf~*a,
                                                                   ,~’             _.,
                                                               ”         ._I
                                   and.to :wh~~.said,~*.@&.N:~~:
    .was-.~giren;,:"'~~.
                     shalt:-'~Bta~.d-whether
                                           he ha&'%een .lxi-'
    formed, or has reason to.bslieve, that the pereon
    thus 4iaag or attcrmpting to br84t 4 party or 448&i-
    d4te w4e an ottioer, etookholder, 4gent or lmplo94e
    or, or w4e aot      ter or in the intereat    of lay
    oorporat ion, giv
                   %       hi8 name, aa,   it  80, da4t eor-
    poratien; and h4 ehpll it he h4e no poeltive knm-
    ledge, ‘tats the eouroa of his intormation or the
    season8 tos his beliet, 4s the oaee may be; all ot
    whloh ‘hall be eworn to and eubsorllmd b&ore the
    county judge, yho shall iii8 4na prsservs the SW,
    whloh ah411 at.411 times be lubjeot to the inepeo-
    tion of the publio.*

           Art1010 SlU, abova quoted, 014arly appllee to oandi-
date8 tor the ottlee ot Unfted State8 Senator at the tofihoomlng
epaolal aleation, whloh thaugh epealal la alearly a VlnalW elao-
tion. Art1414 9146 re aira rsporte at      reone other than the
o4.nbiu4te hbuelt.   lde Art1010 la appl raable to tie torth-
oomin ep4olal eleotlon tor the ottloe   ot United St4t44 Senator.
This P IIolear, tor the 4rtlole Uses th4 word8 "any eleatlon,w
whloh embraoee both general and epeolal electi4ne.    In t4at,
tM~wRbo$e 44ntelt of suoh art1414 inaioates that it use intanaea
to embra44 )oth gener41 and epeaial llaotl4ne.

          Artlole 8516,-41    We,   1985,-provM4et
          "gash pereon *ho ah411 rec4ive 4119payment
         lionoruble Wm. a. i..awBon,page 4

               air00tly 0~ bair00tip, tar     politioal     purpobxi   in
              a oampeign before a general election ror unltea States
              Senator whether as salary or a6 expenees, shall with-
              in thl.rty aaye arter such payinent hae been Mae or
              proziaed mke a sworn statement ahw:i.nf:in detail
              said payment or ~romlsed payments, by whom made and
              w!mt servlaea were rendered for same. Thla statement
              sixill be filad with the socret?ry of State. Any par-
              son who 0OZ.88 x;?thin ths ~proviaions of‘ this article
              mr! fails to t?nke such statments,    sh